Citation Nr: 1809248	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  04-28 722A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a inguinal hernia.

2.  Entitlement to service connection for epididymitis.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for hemorrhoids.

5.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to February 1992.

This mater comes to the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In September 2017 the Veteran testified at a before the undersigned Veterans Law Judge at the RO.  A hearing transcript is of record.  

A July 2016 rating decision denied service connection a low back disability due to a lack of new and material evidence.  The RO found that the Veteran did not properly file a notice of disagreement to a July 2004 rating decision, and a s a result that decision was final.  The Board notes that following the July 2003 rating decision, the Veteran filed a notice of disagreement in September 2003.  Furthermore, there is no mention of a low back disability in the July 2004 rating decision.  As a result, that issue is properly on appeal before the Board and new and material evidence is not required.

The issues of entitlement to service connection for bilateral hearing loss, a low back disability, and hemorrhoids are REMANDED to the Agency of Original Jurisdiction.

FINDING OF FACT

The evidence of record does not show that the Veteran has a current diagnosis of a inguinal hernia or epididymitis disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a inguinal hernia disability have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§  3.102, 3.159, 3.303, (2017).

2.  The criteria for service connection for a epididymitis disability have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§  3.102, 3.159, 3.303, (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159 (2017).  Neither the Veteran nor representative has raised any issues with the duty to notify or duty to assist.  The Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the Veteran does not raise them before the Board.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2017). 

Service connection may be presumed for certain chronic diseases, to include arthritis, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. 3.307, 3.309(a) (2017). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity. 38 C.F.R. § 3.303(b) (2017).

The first requirement for any service connection claim is evidence of the presence of a disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The service medical records show that the Veteran was seen for non-typical epididymitis in July 1988, and for probable epididymitis in August 1991.  Service medical records also noted a complaint for hernia in August 1990.  In a March 1994 medical treatment record, the Veteran received treatment for testicle pain of an unknown etiology.  In May 1999, the Veteran was seen for epididymitis and induration of the left epididymitis was noted as somewhat tender.  

In a June 2004 genitourinary VA examination, the Veteran denied pain in the testicles or near the testicles.  The examiner noted medical treatment records and service medical records involving complaints of groin pain or probable epididymitis.  The examiner reported no inguinal weakness with a remote history of epididymitis.  The examiner opined that the Veteran did not have a current genitourinary condition.  

The Veteran has not been show after service to have a genitourinary condition.  No objective evidence of record shows the Veteran currently has a current genitourinary condition.  In the September 2017 hearing, the Veteran denied having any current genitourinary complaints.

The Board finds that the preponderance of the evidence weighs against a finding that there is any current diagnosed epididymitis or inguinal hernia.  Therefore, as the preponderance evidence is against a finding of a current disability, the threshold requirement for substantiating a claim for service connection cannot be met.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  As the preponderance of the evidence is against a finding of any current diagnosis of epididymitis or inguinal hernia, the claim for service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).


ORDER

Entitlement to service connection for an inguinal hernia is denied.

Entitlement to service connection for epididymitis is denied.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  A remand by the Board confers on the Veteran the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 2689 (1998).

The Veteran contends that he is entitled to service connection for hearing loss, a low back disability, and hemorrhoids, as the claimed disabilities are the result of active service.  The Veteran was in the 82nd Airborne, in an infantry unit, and also attached to an artillery unit during service.

At the September 2017 hearing, the Veteran testified that he was exposed to hazardous noises while in service as a result of his military occupational specialty.  The Veteran stated that he soon began to have a difficult time understanding people.  The Veteran's audiograms at entrance to service in March 1976 and prior to separation from service in August 1991 show a threshold shift in hearing.  To date, the Veteran has not received a VA examination for the purpose of determining the etiology of any bilateral hearing loss.  

During the September 2017 hearing, the Veteran also testified that he began experiencing hemorrhoids after returning from Desert Storm and the symptoms worsened immediate following service in 1992.  The Veteran stated that he had been self-treating and receiving private treatment since separation from service, and that the condition had never fully gone away since service.  The Veteran further stated that he did not receive treatment in service due to embarrassment.

VA must provide the Veteran with an examination where the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes an in-service event, injury or disease, or the presence of a presumptive disease during the pertinent period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As it pertains to the claim for a low back disability, in a January 2004 primary care progress note, the Veteran reported experiencing ongoing back pain since service.  In a May 2004 VA examination, the Veteran was diagnosed with degenerative disc disease.  The examiner opined that the Veteran's low back disability was not related to service based on the absence of objective data to support the opposite conclusion.   There is one instance of treatment for a lumbar strain while in service in June 1987.  In the September 2017 hearing, the Veteran testified that he was a medic in Desert Storm, and that position required him to jump out of the planes and involved a lot of lifting and running causing wear and tear on his back.  

When VA obtains an examination or opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the May 2004 VA examination is insufficient for adjudication as the examiner did not address the Veteran's contentions of duties related to his military occupational specialty, the strain that may or may not have placed on his back, and if any current low back disability is related to the reported incidents.  As a result, further examination is necessary.

Clinical documentation dated after November 2016 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment for bilateral hearing loss, hemorrhoids, and a low back disability since November 2016, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record.  If any identified records are not obtained, notify the Veteran.  38 C.F.R. § 3.159(e) (2017).

2.  Associate with the record any VA medical records not already of record of treatment of the Veteran, including records dated from November 2016 to present.  

3.  Schedule the Veteran for a VA audiology examination.  The examiner should provide audiometry readings and should state whether a diagnosis of hearing loss is appropriate for either ear, and if so, what type of hearing loss is shown.  The examiner should provide speech recognition scores using the Maryland CNC test.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any hearing loss disability is related to service or noise exposure during service.  The examiner should provide a complete rationale for any opinions offered.

4.  Schedule the Veteran for a VA examination to determine the etiology of hemorrhoids.  The examiner must review the claims file and must note that review in the report.  All indicated tests should be conducted.  The examiner should discuss the Veteran's lay statements regarding the history and continuity of symptomatology.  The examiner should provide a complete rationale for any opinions offered.  The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that hemorrhoids are related to service.  If the examiner determines that the hemorrhoids are not the result of active service, and another etiology can be determined, the examiner should provide an opinion as to what likely caused the hemorrhoids, taking into account the Veteran's full post-service work and medical history.

5.  Schedule the Veteran for a VA examination conducted by the appropriate physician to determine the nature and etiology of any low back disability.  The examiner must review the claims file and note that review in the report.  All indicated tests and studies should be accomplished and the findings reported in detail.  The examiner should discuss the Veteran's lay statements regarding the history and continuity of symptomatology.  The examiner should provide a complete rationale for any opinions offered.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any low back disability is related to active service, or complaints and treatment during service.  If the examiner determines that the low back disability is not the result of active service, and another etiology can be determined, the examiner should provide an opinion as to what likely caused the low back disability, taking into account the Veteran's full post-service work and medical history.

6.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


